DETAILED ACTION
This action is responsive to the following communications: the Application filed on Sept. 16, 2020.
Claims 1-14 are presented for Examination. Claim 1 is independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1 recites the limitations of “the filter unit is intended to be connected” which renders the claim vague and indefinite. Because it is unclear whether the filter unit is implemented or not.
.

Since the independent claim 1 is rejected under 35 U.S.C. 112(b) and hence the dependents claim of 1 are also rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pohjalainen et al.(US 5734249 B1).
Regarding independent claim 1, Pohjalainen et al show that a filter unit (Fig. 1: Lfils), wherein the filter unit is intended to be connected between an inverter (Fig. 1: 2 and 3) and an electric motor (Fig. 1:I), wherein the filter unit comprises:
a number of phase terminals (Fig. 1; between 2, 3 and I) for connection to corresponding phase terminals of the inverter;
a first intermediate circuit terminal (Fig. 1: iinv top connection) for connection to a first intermediate circuit terminal of the inverter and a second intermediate circuit terminal (Fg. 1: iinv bottom connection) for connection to a second intermediate circuit terminal of the inverter;
a number of motor terminals (Fig. 1: I) for connection to corresponding terminals of the electric motor;
a number of filter elements (Fig. 1: Lfil), wherein a respective filter element is 
a coupling unit (Fig. 1: 14; Cfil), that capacitively couples the filter elements to the first intermediate circuit terminal and the second intermediate circuit terminal of the filter unit.

Regarding claim 2,   Pohjalainen et al show that wherein
the coupling unit has a number of capacitors (Fig. 1: Cfils).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pohjalainen et al. (US 5734249 B1 in view of Rasek et al (US 20180367025).
Regarding claim 6, Pohjalainen et al fail to disclose but Rasek et al teach that  wherein the capacitors are ceramic capacitors (Fig. 1: 14 and [0046])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to change   Pohjalainen et al’s capacitor with ceramic capacitor, using the teaching of  Rasek et al’s ceramic capacitor, in order to obtain a better stability  .

Allowable Subject Matter
Claims 4-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439.  The examiner can normally be reached on 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 



/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846